Citation Nr: 1425472	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-24 283	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1988.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In May 2012, the Board issued a decision that, in part, partially granted the claim of entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010; and denied a claim of entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the April 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the May 2012 Board decision that partially granted entitlement to an evaluation in excess of 10 percent for residuals of a low back injury prior to September 21, 2010; and denied entitlement to an evaluation in excess of 20 percent for residuals of a low back injury as of September 21, 2010 is vacated.  The remainder of the May 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


